DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Invention I (claims 1-4) in the reply filed on 7/15/2021 is acknowledged.  The traversal is on the ground(s) that simultaneous examination of the distinct inventions and species identified in the Requirement for Restriction/Election mailed on 5/27/2021 would not present an undue burden.  This is not found persuasive because as previously noted in the Requirement for Restriction/Election mailed on 5/27/2021, each of the identified Inventions I-II and the identified Species I-IX are patentably distinct inventions having mutually exclusive features, and therefore, a thorough search of each of the patentably distinct inventions and species would result in a serious search burden since the identified inventions and species do not appear to be obvious variants.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Osterman et al. (U.S. 2017/0276960).

Regarding claim 1, Osterman discloses an augmented reality (AR) optical device (60, Fig. 26; page 7, para [0086]), comprising:
	an AR optical system (Fig. 26; page 7, para [0086-0087]) configured to generate an AR image and lay the AR image over an actual environment image perceived by a user (Fig. 26; page 7, para [0086-0087]); and
	a light attenuator (10, Fig. 26; page 7, para [0086-0087]) disposed in a direction along the AR optical system is optically exposed to an actual environment (light attenuator 10 exposed to an actual environment, Fig. 26) and configured to attenuate a brightness of the actual environment image (Fig. 26; page 7, para [0086-0087]).

Regarding claim 2, Osterman discloses an augmented reality optical device with all the limitations above and further discloses wherein the light attenuator (10, Fig. 26) is an optical element configured to partially and selectively attenuate light (light attenuator 10 is an optical 

Regarding claim 3, Osterman discloses an augmented reality optical device with all the limitations above and further discloses wherein the light attenuator (10, Fig. 26) is formed of a guest-host liquid crystal (Fig. 26; page 7, para [0085-0087]).

Regarding claim 4, Osterman discloses an augmented reality optical device with all the limitations above and further discloses wherein the light attenuator (10, Fig. 26) is configured to increase light attenuation when the brightness of the actual environment image increases (light attenuator is capable of attenuating light through dimming when user goes into an environment with brighter lighting conditions, Fig. 26; page 7, para [0086-0087]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL CHANG LEE whose telephone number is (571)270-7923.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL C LEE/Primary Examiner, Art Unit 2871